Citation Nr: 1740857	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  13-02 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel 

INTRODUCTION

The Veteran had active duty service from February 1966 to January 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge. A hearing transcript has been associated with the record.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

Resolving all doubt in favor of the Veteran, his currently diagnosed tinnitus had its onset during his active duty service. 


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant entitlement to service connection for tinnitus is a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. In Fountain v. McDonald, 27 Vet. App. 258 (2015), the Federal Circuit held that where there is an allegation of acoustic trauma, tinnitus is an organic disease of the nervous system and, therefore, a chronic disease subject to presumptive service connection.

Alternatively, when a disease at 38 C.F.R. § 3.309 (a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service. See 
38 C.F.R. § 3.303 (b). However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
The Veteran contends that he has recurrent tinnitus that had its onset during his military service. Specifically, in a February 2011 statement, he stated that he was exposed to live fire without the aid of ear protection and that on many occasions he fired mortar and live rounds, and also was in close proximity to very loud motor vehicles during service. His DD Form 214 shows that his military occupational specialty was an indirect fire infantry crewman.

As an initial matter, the Board finds that the competent evidence of record confirms that the Veteran has a current diagnosis of tinnitus. In this regard, for VA purposes, tinnitus is a disorder with symptoms that can be identified through lay observation alone. See Charles v. Principi, 16 Vet. App. 370 (2002). As the Veteran has reported experiencing tinnitus during the pendency of the claim, and such has been confirmed at the October 2011 VA examination, the Board finds that he has a current diagnosis of such disorder. Similarly, while the Veteran's service treatment records (STRs) do not reveal any complaints, treatment, or diagnoses referable to tinnitus during service, the Board finds the Veteran's statements regarding in-service noise exposure to be competent and credible, as such is consistent with his military occupational specialty. Thus, the remaining question is whether the Veteran's current tinnitus is related to such in-service noise exposure.  

In this regard, the Veteran was afforded a VA audiological examination in October 2011. At such time, the examiner noted the Veteran's reports that the ringing in his ears started while he was in service and opined that his tinnitus was less likely as not caused by or a result of noise exposure while in service. However, the examiner based his opinion on the lack of an in-service significant threshold shift beyond normal variability demonstrated by the electronic hearing testing conducted at the Veteran's enlistment and discharge. The examiner also opined that the Veteran's tinnitus was at least likely as not a symptom associated with his hearing loss as tinnitus was known to be a symptom association with hearing loss. However, the examiner did not state whether the Veteran's tinnitus is related to his active service independent of hearing loss. Accordingly, the conclusion offered by the examiner is inadequate for adjudication purposes.

Rather than remanding the matter for a new opinion, the Board finds that the Veteran's testimony from his March 2017 hearing establishes the nexus element. Specifically, the Veteran provided a history of being exposed to hazardous noise during active service, and he stated that he first noticed the ringing in his ears during service and that it has be reoccurring ever since. The history is consistent with other statements from the Veteran of record. Specifically, in the aforementioned February 2011 statement, he stated that the ringing in both of his ears started in service and that it has been continuous since then. Furthermore, at the October 2011 VA examination, the Veteran reported that his tinnitus started while he was in service. 

As noted above, tinnitus is a disability capable of lay observation, which includes as to the date of onset. As the Veteran stated that he had tinnitus during his active service and has continued to experience such condition since such time, and the Board has no reason to doubt his credibility, the nexus criterion is satisfied. 

In summary, and resolving all doubt in the Veteran's favor, the Board finds that his current tinnitus had its onset during his active duty service. Therefore, service connection for tinnitus is warranted. 


ORDER

Service connection for tinnitus is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this regard, the Veteran contends that he is entitled to service connection for bilateral hearing loss as a result of noise exposure in service. As an initial matter, the Board observes that the record, to specifically include an October 2011 VA examination, reflects a current diagnosis of bilateral hearing loss as defined by VA regulations. 38 C.F.R. § 3.385. Additionally, as previously discussed, in-service noise exposure consistent with the Veteran's military occupational specialty and general military duties has been acknowledged. Therefore, the Veteran's claim turns upon whether his bilateral hearing loss is related to his in-service noise exposure.

In this regard, the Veteran underwent a VA audiological examination in October 2011 to address the etiology of his bilateral hearing loss. At such time, the examiner concluded that the Veteran's bilateral hearing loss was less likely as not caused by or a result of noise exposure while in service based on the lack of documented in-service hearing loss, to include a lack of a significant threshold shift in the Veteran's hearing acuity from entrance to separation from service.

In this regard, the Board notes that the Veteran underwent an audiological evaluation during his October 1964 pre-induction examination; however, as such thresholds were presumed to have been recorded using American Standards Association (ASA) units, such must be converted to International Standards Organization-American National Standards Institute (ISO-ANSI) units by adding between 5 and 15 decibels to the recorded data as follows:

HERTZ
500
1000
2000
3000
4000
Add
15
10
10
10
5

Therefore, as converted to ISO-ANSI units, the October 1964 pre-induction examination revealed the following pure tone thresholds, in decibels:

HERTZ
500
1000
2000
3000
4000
Right 
10
10
15
n/a
n/a
Left
15
10
15
n/a
25

At the time of the Veteran's induction examination in February 1966, pure tone thresholds, in decibels, as converted to ISO-ANSI units, were as follows:

HERTZ
500
1000
2000
3000
4000
Right 
10
5
15
20
15
Left
15
5
15
20
25

As it is unclear whether such thresholds were recorded in using ASA units or ISO-ANSI units for service department audiograms conducted between January 1, 1967 and December 31, 1970, consider the data under both ASA and ISO-ANSI standards, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  As such, at the Veteran's December 1967 separation examination, pure tone thresholds, in decibels, were as follows (with the original score presumed to be in ASA units listed first and the score converted to ISO-ANSI units followed in parentheses):

HERTZ
500
1000
2000
3000
4000
Right 
-5 (10)
0 (10)
5 (15)
n/a
n/a
Left
0 (15)
0 (10)
5 (15)
n/a
20 (25)

Finally, the Veteran underwent an enlistment examination for the Reserve in July 1968, which revealed that pure tone thresholds, in decibels, were as follows (with the original score presumed to be in ASA units listed first and the score converted to ISO-ANSI units followed in parentheses):

HERTZ
500
1000
2000
3000
4000
Right 
-5 (10)
-5 (5)
0 (10)
n/a
-5 (0)
Left
0 (15)
-5 (5)
-5 (5)
n/a
-5 (0)

Consequently, as the ISO-ANSI units are more favorable to the Veteran's appeal, the Board will use such findings from the December 1967 and July 1968 examinations. 

Therefore, upon a review of the foregoing audiograms, there was a downward shift in the Veteran's hearing acuity from his induction examination in February 1966 to his separation examination in December 1967 at 2000 Hertz in both ears.  Consequently, as the October 2011 VA examiner did not appear to consider the Veteran's in-service audiograms as converted to ISO-ANSI or specifically address the downward shift in his hearing acuity at 2000 Hertz bilaterally, the Board finds that a remand is necessary in order to obtain an addendum opinion regarding the etiology of the Veteran's bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

1. Return the record to the VA examiner who conducted the Veteran's October 2011 audiological examination. The record and a copy of this Remand must be made available to the examiner. The examiner shall note in the examination report that the record and the Remand have been reviewed. If the October 2011 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion. The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

(A) Following a review of the record, which takes into consideration the Veteran's acknowledged in-service noise exposure, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current bilateral hearing loss had its onset during, or is otherwise related to, his active service.

(B) The examiner should also offer an opinion as to whether the Veteran's bilateral hearing loss manifested within one year of his service discharge in January 1968, i.e., by January 1969, and, if so, to describe the manifestations.

In offering the foregoing opinions, the examiner must consider the Veteran's in-service audiograms as converted to ISO-ANSI units as above, and discuss the downward shift in the Veteran's hearing acuity from his induction examination in February 1966 to his separation examination in December 1967 at 2000 Hertz in both ears as well as the lay statements of record regarding the onset and continuity of symptomatology referable to the Veteran's bilateral hearing loss. The examiner is advised that the opinions provided must not be based solely on the lack of any evidence of hearing loss in the Veteran's STRs.

A rationale for any opinion offered should be provided.

2. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


